Citation Nr: 0004972	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-12 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel




INTRODUCTION

The veteran had active service from May 1943 through December 
1945.  This appeal comes before the Board of Veterans' 
Appeals (BVA or Board) from a March 1998 rating decision by 
the Department of Veteran's Affairs (VA) Satellite Regional 
Office (RO) in Huntington, New York, which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  In an unappealed March 1993 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  

2.  Most of the evidence associated with the claims file 
subsequent to the RO's March 1993 rating decision is 
cumulative and redundant, and the evidence which is neither 
cumulative nor redundant is not so significant that it must 
be considered to decide fairly the merits of this claim.


CONCLUSIONS OF LAW

1.  The RO's March 1993 decision denying entitlement to 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. §§ 20.302, 
20.1103 (1999).  

2.  The evidence received subsequent to the RO's March 1993 
denial is not new and material, and the requirements to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 5108 
(West 1991);  38 C.F.R. § 3.156(a) (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that after the case was referred to 
the Board for review, the veteran wrote to United States 
Senator Alfonse M. D'Amato requesting assistance with his 
claim and forwarded evidence to Senator D'Amato that has been 
previously associated with the claims file.  Thereafter, 
Senator D'Amato forwarded the evidence and the veteran's 
correspondence to the Board in October 1998.  This evidence 
was received within a period of ninety days of the date the 
RO certified this appeal to the Board for appellate review.  
See 38 C.F.R. § 20.305 (1999).  This evidence consists of 
documents already contained in the record, and the veteran 
has previously been advised on several occasions that this 
evidence is duplicative.  The Board notes that the evidence 
submitted was not considered by the RO or submitted with a 
waiver of RO consideration.  Generally, under these 
circumstances this would require a remand by the Board for 
initial consideration of the evidence by the RO.  See 38 
C.F.R. § 20.1304(a).  However, as the veteran has previously 
been advised by the RO that this evidence is duplicative of 
evidence already associated with the file, the Board finds 
that the veteran is not prejudiced by the fact that the RO 
has not considered the aforementioned evidence and a remand 
is not required.  

The veteran requests the Board to reopen his claim for 
service connection for bilateral hearing loss on the basis 
that he has submitted new and material evidence.  The veteran 
contends that he was struck on his helmet by a shell fragment 
during combat service in World War II, which led to 
progressive bilateral hearing loss. 

Service connection for bilateral hearing loss was last 
considered and denied by the RO in March 1993.  At that time, 
the RO denied the veteran's claim on the basis that bilateral 
hearing loss was not manifest during service, upon the 
veteran's discharge from service, or within one year 
following his discharge from service.  Additionally, the 
veteran's hearing loss was not clinically demonstrated until 
approximately 10 years after his discharge from service.  The 
evidence considered by the RO at the time of the March 1993 
denial consisted of a September 1992 statement from the 
veteran and evidence previously associated with the veteran's 
claims file consisting of an October 1963 letter from John G. 
Remes, the results of an August 1963 audio evaluation, and a 
January 1964 letter from Gerard J. Grassi, M.D.

As a general rule, within one year from the date of mailing 
the notice of an RO's decision, a Notice of Disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 1991).  If a NOD is not filed within the 
prescribed period, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by the VA.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1999).  The Board 
is obligated to review all evidence submitted since the claim 
was disallowed by a final decision and if the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Elkins v. West, 12 
Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  See 38 C.F.R. § 3.156(a).  A three 
pronged analysis is used to determine whether evidence is 
"new and material" as defined by 38 C.F.R. § 3.156(a).  
First, it must be determined whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative 
of the issue at hand.  Secondly, the evidence must be shown 
to be actually "new," that is, not of record when the last 
final decision denying the claim was made, and finally, a 
determination must be made as to whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  If all three tests are 
satisfied, the claim must be reopened.  Hodge, supra.  Upon 
reopening the claim, a determination must then be made as to 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a)(West 1991).  If the claim is well 
grounded, the claim may then be evaluated on the merits after 
ensuring that the duty to assist pursuant to 38 U.S.C.A. 
5107(b) (West 1991) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

Pertinent evidence associated with the claims file since the 
RO's March 1993 denial includes: (1) a VA Form 21-526 
("Veteran's Application For Compensation Or Pension") dated 
March 1997 with attachments consisting of an October 1963 
letter from John G. Remes, the results of an August 1963 
audio evaluation, a January 1964 statement from Meyer Gorin, 
M.D., a January 1964 letter from Dr. Grassi and copies of the 
veteran's Honorable Discharges dated August 1941 and December 
1945; (2) a VA Form 21-4138 ("Statement In Support Of 
Claim") dated March 1997 in which the veteran requests 
service connection for bilateral hearing loss; (3) a March 
1997 VA audiological evaluation report; (4) a September 1992 
letter from the veteran to the RO; (5) a VA Form 21-4138 
("Statement In Support Of Claim") dated June 1997 in which 
the veteran requests service connection for bilateral hearing 
loss and indicates that there is no new and material evidence 
to be submitted in support of his claim; (6) a November 1998 
letter from the veteran to the RO; (7) a November 1998 letter 
from the veteran to Senator Alfonse M. D'Amato with 
attachments, and (8) an October 1998 letter from Senator 
D'Amato to the Board forwarding the veteran's correspondence. 

All of the evidence submitted by the veteran since the March 
1993 RO denial is duplicative of evidence already associated 
with the claims file, but for the veteran's statements dated 
March 1997 and June 1997, the March 1997 VA audiological 
evaluation and the veteran's correspondence to Senator 
D'Amato.  This nonduplicate evidence bears directly, but not 
substantially upon the specific matter under consideration.  
It is neither cumulative nor redundant, but by itself and in 
connection with evidence previously assembled it is not so 
significant that it must be considered to decide fairly the 
merits of the claim.  The evidence is new in that it was not 
part of the record at the time of the March 1993 RO decision 
and it is not redundant of other evidence available at that 
time.  However, the evidence is not material in that it does 
not establish that the veteran developed bilateral hearing 
loss during service or within one year following his 
discharge from service, or otherwise shown that the veteran's 
hearing loss is related to service.  The evidence shows that 
in March 1997, the veteran underwent a VA audiological 
evaluation.  At that time, the veteran reported that he had 
experienced tinnitus following a head trauma sustained during 
military service.  The examination showed that the veteran 
currently has hearing loss, but does not relate the hearing 
loss to the veteran's period of active service, or show that 
the veteran developed hearing loss during service or within 
one year following his discharge from service.  Because this 
evidence does not bear on the issue of whether the veteran's 
hearing loss was manifest during service, within one year 
following his discharge from service or otherwise related to 
service, no new and material evidence has been submitted. 

Based on the foregoing, the Board concludes that inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the RO's March 1993 decision 
remains final.  Accordingly, the benefit sought on appeal 
must be denied.  

ORDER

New and material evidence to reopen the claim having not been 
submitted, service connection for bilateral hearing loss is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

